EXHIBIT B
     TROUBLESHOOTING
     Problem             Possible Cause                   Solution
     The fan is          The plug is not fully            Make sure that the plug is fully inserted into the base AC wall
     not operating.      inserted into the wall           outlet.




                                                                                                                                          CASCADE
                         outlet.

                         The wall outlet                  Unplug the fan. Inspect the main electrical breaker box. If you
                         experienced an                   find a tripped b eaker, reset it. If the problem persists, contact
                         overload.                        a qualified, li ensed electrician.

                         Fuse in plug fails.              Remove and inspect the fuse located in the plug. If the fuse is
                                                          tripped, replace with the appropriate 5 amp, 125V fuse. If the


                         The fan is defective.
                                                          problem persists, contact a qualified, li ensed electrician.
                                                          Contact customer service at
                                                          customerservice@ blackstoneltd.com or call 1-888-525-7969
                                                                                                                                          40-INCH TOWER FAN
                                                          for assistance.                                                                  INSTRUCTION MANUAL
     The remote          Make sure remote is pointed toward front infrared window of fan
     control does
     not operate
                         Inspect the battery to           Replace the battery. For best performance we recommend                    MODEL: TF40-18
                         ensure it is correctly           using a Duracell DL2032 battery.
     the fan.
                         installed.
                                                          If the problem persists, contact customer service at
                                                                                                                                    (TF40-18-CA)
                                                          customerservice@blackstoneltd.com or call 1-888-525-7969                  FACTORY MODEL:
                         The battery is expired.          for assistance.
                                                                                                                                    S00001
     The fan(s) are      Omitted parts are           Contact customer service at
     missing parts.      extremely rare due to       customerservice@blackstoneltd.com or call 1-888-525-7969
                                                                                                                                    VOLTAGE: 120V AC
                         stringent quality control   to request a replacement fan.
                         during assembly; however                                                                                   FREQUENCY: 60Hz
                         there is a possibility that                                                                                CURRENT: 0.45A
                         parts can be omitted.

     CUSTOMER SERVICE
    HAVE A PROBLEM? DO NOT RETURN TO PLACE OF PURCHASE. PLEASE CONTACT CUSTOMER SERVICE.
                    Should you have any questions or comments please contact us at:
                                 customerservice@blackstoneltd.com
                                                        1-888-525-7969
    WARRANTY: This fan includes a one (1) year warranty, which covers manufacturer defects and workmanship under

    constitutes a dated sales receipt. This warranty is void if the fan(s) have been subject to abuse such as: being dropped
    which could result in damage to the fan cabinets, motors, fan controls, etc. immersion in or exposure to water, exposure
    to excessive heat, outdoor usage, any use other than household use, disassembly, repair or alteration by anyone other
    than an authorized service provider, use on improper voltage or current, or any use contrary to the user instructions.
    Batteries and battery life are not covered in this warranty. No other warranties are expressed or implied. To receive
    coverage under this warranty, contact customer service for consultation and/or replacement. DO NOT attempt to
    repair any electrical or mechanical functions of this product; doing so will void this warranty and could lead to injury.
    WARRANTY ACTIVATION: To activate the warranty for this product please visit:
    http://www.blackstoneinternational.ltd/product-registration
                                                          Distributed by:
                                               Blackstone International, Ltd.
                                                    2018 Lord Baltimore Dr.                                                         PLEASE READ, UNDERSTAND AND FOLLOW BEFORE USING
                                                    Windsor Mill, MD 21244                                                                       SAVE THESE INSTRUCTIONS
                                        customerservice@blackstoneltd.com
                                                 1-888-525-7969                                                                                  FOR HOUSEHOLD USE ONLY
                                          www.blackstoneinternational.ltd                                                           This product contains a button battery. If swallowed, it could cause severe
                                                                                                                                        injury or death in just 2 hours. Seek medical attention immediately.
    ©2018 Blackstone International Ltd. and other trademarks are the property of the respective owners. All other brand names and
    logos are registered trademarks of their respective owners. Specifications are subject to change without notice.                            Use Only With a Fuse Rated 5 Amperes, 125 Volts.
8                                                                                                                                                                                                                 1
                                                                                                                                                                  MKTF40-18
                              PLEASE READ AND                                                                                                                                                                                                            OPERATION
                           SAVE THESE INSTRUCTIONS                                                                                                  REMOTE CONTROL OPERATION
    WHEN USING ELECTRICAL APPLIANCES, BASIC PRECAUTIONS SHOULD ALWAYS BE FOLLOWED                                                                                                                 POWER
    TO REDUCE THE RISK OF FIRE, ELECTRIC SHOCK AND INJURY TO PERSON OR PROPERTY,                                                                                                                  SPEED SELECTION
    INCLUDING THE FOLLOWING:
    ■ Read all instructions before using this                            ■ This product is intended for household                                                                                  OSCILLATION
      product.                                                             use only and not for commercial or
                                                                           industrial use.
    ■ Use this fan only as described in this                                                                                                                                           MODE        WIND SELECTION Allows for three
      manual. Any other use not recommend-                               ■ DO NOT use outdoors.
      ed by the manufacturer may cause f re,                                                                                                                                                       TIMER
      electrical shock or injury to person or                            ■ Always use on a dry, level surface.
                                                                                                                                                                                                   after preset time selections
      property and may void the warranty.                                ■ DO NOT operate if the fan housing is
    ■ Always unplug unit before assembly,                                  removed or damaged.                                                      Prior to first-time operation, please remove the clear plastic tab at the base
                                                                                                                                                                                                                                     This remote controller complies with Part 15 of the FCC Rules.
                                                                                                                                                                                                                                     Operation is subject to the following two conditions: (1) This device
      disassembly or cleaning.                                                                                                                      of the remote and remove plastic covering from the front of the face.            may not cause harmful interference, and (2) this device must accept
                                                                         ■ A loose fit etween the AC outlet and                                                                                                                      any interference received, including interference that may cause
                                                                                                                                                                                                                                     undesired operation.
    ■ Always unplug unit when not in use,                                  plug may cause overheating of the plug;                                       1                        2                        3                         NOTE: This remote controller has been tested and found to comply
      when moving from one location to                                     consult a qualified el ctrician.                                                                                                                          with the limits for a Class B digital device, pursuant to Part 15 of the
                                                                                                                                                                                                                                     FCC Rules. These limits are designed to provide reasonable protection
      another and before cleaning.                                                                                                                                                                                                   against harmful interference in a residential installation. This
                                                                         ■ DO NOT run cord under carpeting. DO                                                                                                                       equipment generates, uses and can radiate radio frequency energy
    ■ To disconnect, grasp the plug and pull it                            NOT cover cord with throw rugs, runners,                                                                                                                  and, if not installed and used in accordance with the instructions, may
                                                                                                                                                                                                                                     cause harmful interference to radio communications. However, there
      from the wall outlet. DO NOT unplug by                               or the like. Arrange cord away from                                                                                                                       is no guarantee that interference will not occur in a particular
                                                                                                                                                                                                                                     installation. If this equipment does cause harmful interference to
      pulling on cord.                                                                                                                                                                                                               radio or television reception, which can be determined by turning the
                                                                             tripped over.                                                                                                                                           equipment off and on, the user is encouraged to try to correct the
    ■ The use of attachments is not recom-                                                                                                                                                                                           interference by one or more of the following measures:
                                                                                                                                                                                                                                     ■ Reorient or relocate the receiving antenna.
      mended nor sold by the manufacturer                                ■ This product employs overload protection
                                                                                                                                                                                                                                     ■ Increase the separation between the equipment and receiver.
      and may cause hazards.                                               (fuse). A tripped fuse indicates an                                                                                                                       ■ Connect the equipment into an outlet on a circuit different from
                                                                           overload or short-circuit situation. If the                                                                                                                   that to which the receiver is connected.
    ■ Avoid contact with moving parts.                                                                                                                                                                                               ■ Consult the dealer or an experienced radio/TV technician for help.
                                                                           fuse trips, unplug the product from the
    ■ DO NOT operate any fan with a                                        outlet. Replace the fuse as per the user                                 REMOTE CONTROL BATTERY REPLACEMENT
      damaged cord or plug, after a malfunc-                               servicing instructions. If the replacement
                                                                                                                                                                                  ■ On the back of the remote, press the release button on the bottom right
      tion, or if dropped or damaged in any                                fuse trips, the product should be
                                                                                                                                                                                    hand side. This will allow the tray containing the battery to be released.
      manner.                                                              discarded or returned to an authorized
                                                                                                                                                                                  ■ Release the tray by squeezing the small clip and pulling down the tab at
                                                                           service facility for examination or repair.
    ■ DO NOT operate the fan in the presence                                                                                                                                        the bottom of the remote (Fig. 1).
      of explosive and/or flammable fumes                                ■ DO NOT connect the fan to any power                                                                    ■ Replace the battery with 1 “DL2032” coin cell battery and dispose of
                                                                           sources other than a 120V alternating                                                                    properly and in accordance with local law and ordinances.
    ■ DO NOT place the fan or any parts near                               current polarized outlet.                                                                              ■ Slide the tab back into position until the tray locks into the remote.
      an open fla e, cooking or other heating
                                                                                                                                                                                  ■ DO NOT DISPOSE OF BATTERY IN FIRE, BATTERY MAY EXPLODE
      appliances.                               ■ This product contains a button battery.
                                                                                                                                                                                    OR LEAK.
                                                  If swallowed, it could cause severe injury
    ■ Extreme caution is necessary when fan is                                                                                                                                    ■ This product contains a button battery. If swallowed, it could cause severe
                                                  or death in just 2 hours. Seek medical
      used by or near children and whenever                                                                                                                                         injury or death in just 2 hours. Seek medical attention immediately.
                                                  attention immediately.                                                                       1. Push
      the fan is left operating and unattended.                                                                                                                                   ■ For best performance we recommend
                                                                                                                                                                                    using a Duracell DL2032 battery.
     Note: To reduce the risk of fire, electrical shock and injury to a person or property, do not plug this product into extension cords.                          2. Open
     The extension cord could overheat. If the use of an extension cord is necessary, use a short extension cord that is UL or ETL listed to
     decrease the chance of overheating. Do not plug the fan into any cord connected devices. This includes surge protectors, multiple                                        FIG. 1
     outlet adapters, and power strips.
2                                                                                                                                                                                                                                                                                                               7
      ASSEMBLY                                                                                                                                                  ASSEMBLY
    PARTS LIST
                                               Step 1                                                            Step 2
                                               Turn the base upside down. Firmly snamp the Base Front (B)        Pass the Power Cord through the center hole of the base.
                                               onto the Base Back (C) by aligning the four holes onto the four
                                               posts. Tighten the Base Screws so that the Base Front (B) is      Align the Base Front (B) and insert the four posts on the Fan
                                               secure with the Base Back (C).                                    Body (A) into the four holes on the top of the base. It will only fit
                                                                                                                 one way. Place the four Body Screws (D) into the holes through
                                                                                                                 the bottom of the base and securely tighten.




            A) Fan Body




                                               Step 3
    B) Base Front         C) Base Back




                                               Run the power cord through
                                               the guide on the bottom of the
    D) 4 X Body Scews     E) 2 X Base Screws
                                               Base Back (C) by tucking the
                                               cord under the tabs. Set fan
                                               upright on the base and it is
                                               ready for use.




          F)) Remote Control
4                                                                                                                                                                                        5
                                                                                                             ■ WARNING: To reduce the risk of electric         ■ POLARIZED PLUG: This appliance has a
     OPERATION                                                                                                 shock, DO NOT use this fan with any               polarized plug (one blade is wider than the
                                                                                                               solid-state speed control and DO NOT              other). To reduce the risk of electric shock,
    CONTROL PANEL                                                                                              insert finger or ny object into grill.            this plug is intended to fit in a polar zed
                                                               POWER
                                                                                                                                                                 outlet only one way. If the plug does not fi
                                                               OSCILLATION                                                                                       fully into the outlet, reverse the plug and try
                                                                                                                                                                 again. It if still does not fit, contact a
                                                                                                                                                                 qualified el ctrician. DO NOT attempt to
                                                        MODE   WIND SELECTION Allows for three
                                                                                                             USER SERVICING INSTRUCTIONS
                                                                                                                                                                 change this safety feature.

                                                                                                             A. To disconnect, grasp the plug and pull it from the wall outlet. DO NOT unplug by pulling the cord.
                                                               TIMER                                         B. Open fuse cover. Slide open the fuse access cover located on the top of the plug towards to plug
                                                               Time increases by 1 hour with each               blades.
                                                               push of the button. The LED                   C. Remove the fuse by turning the fuse over (end over end) carefully making sure not to break the
                                                               indicators are cumulative to a                   fuse. (See Fig. 2)
                                                                                                             D. Risk of f re. Replace fuse only with 5A, 125V fuse.(Provided with product)
                                                               maximum of 15 hours.
                                                                                                             E. Close fuse cover. Slide close the fuse access cover toward the fan cord on the top of the plug.
                                                               SPEED SELECTION                                         Fig. 1       Fig. 2          Fig. 3         Fig. 4          Fig. 5

                                                                                                                                                                    SPARE FUSE         FUSE
                                                                                                                                                                    5.0 A MAX




                                                                  ECON       LOW         MED        HIGH                                                       Spare fuse on
    MODE EXPLANATION                                                                                         NOTICE:                                           back of plug.     S PAR E F US E
                                                                                                                                                                                    5. 0A MA X



         Standard Wind                                         Breeze Wind                                   1. When you replace the fuse, DO NOT force the slide suddenly or overexert to reduce the
         The Standard Wind mode is simply the                  Automatically selects wind speed              risk of damage.
         ECON, LOW, MED, HIGH speed settings                   randomly as you would f nd outdoors.          2.
         Evening Wind                                          The speeds are detailed as follows:           3. Risk of f re. Do not replace attachment plug. Contains a safety device (fuse) that should
         The air f ows as an evening breeze to a                                                             not be removed. Discard product if the attachment plug is damaged.
         light night breeze and are detailed as                        ECON Breeze Wind
                                                               ECON    The wind settings will f uctuate      4. WARNING: To Reduce The Risk Of Fire Or Electric Shock, Do Not Use This Fan With Any
         follows:
                                                                  ECON between MED, LOW and ECON             Solid-State Speed Control Device.
                                                                       in an 80 second wind cycle            5. This product employs overload protection (fuse). A blown fuse indicates an overload or
                                                                       that repeats with ECON being
                      ECON Evening Wind                                                                      short-circuit situation. If the fuse blows, unplug the product from the outlet. Replace the
         ECON                                                          the most common
                      The air f ow remains at ECON                                                           fuse as per the user servicing instructions (follow product marking for proper fuse rating)
             ECON
                                                                          LOW Breeze Wind                    and check the product. If the replacement fuse blows, a short-circuit may be present and
                                                                          The wind settings will f uctuate
                      LOW Evening Wind                                    between MED, LOW and ECON          the product should be discarded or returned to an authorized service facility for examina-
                      The air f ow begins at LOW,                  LOW
                                                                          in an 80 second wind cycle         tion and/or repair.
              LOW     after half an hour it will drop                     that repeats with LOW being        6. Do not operate any fan with a damaged cord or plug. Discard fan or return to an
                      down to ECON                                        the most common                    authorized service facility for examination and/or repair.
                      MED Evening Wind                                                                       7. Do not run cord under carpeting. Do not cover cord with throw rugs, runners, or similar
                      The air f ow begins at MED,                      MED Breeze Wind
                      after half an hour it will drop                  The wind settings will f uctuate      area and where it will not be tripped over.
              MED
                      down to LOW, after an                        MED between HIGH, MED, LOW and
                                                                       ECON in an 80 second wind             8. This appliance has a polarized plug (one blade is wider than the other). To reduce the risk
                      additional half an hour it will
                      drop down to ECON                                cycle that repeats with MED           of electric shock, this plug is intended to fit in a polar zed outlet only one way. If the plug
                                                                       being the most common                 does not fit fully in the out et, reverse the plug. If it still does not fit, contact a qualified
                   HIGH Evening Wind                                                                         electrician. Do not attempt to defeat this safety feature.
                   The air f ow begins at HIGH,                         HIGH Breeze Wind
              HIGH after half an hour it will drop                      The wind settings will f uctuate     CLEANING AND STORAGE
                   down to MED, after an                           HIGH between HIGH, MED, LOW and           ■ To clean your fan, f rst turn it OFF and UNPLUG the unit.
                   additional half an hour it will                      ECON in an 80 second wind
                                                                                                             ■ Use a soft cloth to wipe the housing. DO NOT use water or any other chemical solution
                   drop down to LOW, after an                           cycle that repeats with HIGH
                                                                                                               or cleaner. DO NOT soak or immerse the fan in water or liquid.
                   additional half an hour it will                      being the most common
                                                                                                             ■ DO NOT ATTEMPT TO TAKE THE FAN APART.
                   drop down to ECON
                                                                                                             ■ Store in a dry place away from excessive heat and direct sunlight.
6                                                                                                            ■ Regular cleaning will ensure optimum performance and appearance of the fan.           3
                                                                                                             ■ DO NOT kink the power cord when storing or while in use.
